Case: 19-60052     Document: 00515575407         Page: 1     Date Filed: 09/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 23, 2020
                                  No. 19-60052
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Judith Marisol Gonzalez Rivera,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.



                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A208 988 808


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Judith Marisol Gonzalez Rivera, a native and citizen of El Salvador,
   petitions for review of the decision of the Board of Immigration Appeals
   dismissing her appeal from an order of removal. Relying primarily on Pereira



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60052      Document: 00515575407          Page: 2   Date Filed: 09/23/2020




                                    No. 19-60052


   v. Sessions, 138 S. Ct. 2105 (2018), Gonzalez Rivera argues that her Notice to
   Appear was not a valid charging document because it failed to state the time
   and date for her removal proceedings. She contends that these deficiencies
   rendered the NTA invalid, thereby depriving the immigration court of
   subject-matter and personal jurisdiction.
          We recently rejected the argument that an NTA without a time and
   date eliminates subject-matter jurisdiction. See Pierre-Paul v. Barr, 930 F.3d
684 (5th Cir. 2019), cert. denied, 2020 WL 1978950 (U.S. Apr. 27, 2020) (No.
   19-779). In accordance with the governing regulations, an NTA like the one
   here is not defective if it specifies the nature of the proceedings, references
   legal authority for the proceedings, and warns about in absentia removal. See
id. at 689–90 (distinguishing 8 C.F.R. § 1003.14 and the statutory stop-time
   rule of 8 U.S.C. § 1229). Moreover, even if an NTA without a time and date
   for the removal proceedings were defective under Pereira, the defect can be
   cured by a subsequent notice with the time and date of the hearing, like the
   one Gonzalez Rivera received. See id. at 690–91.
          Gonzales Rivera appears to concede that she has forfeited her personal
   jurisdiction argument. In any event, she relies on the NTA’s defects to show
   a lack of personal jurisdiction, essentially repeating her subject-matter
   jurisdiction argument. This personal jurisdiction argument fails for the same
   reason the subject-matter jurisdiction argument does.
          The BIA did not erroneously dismiss Gonzalez Rivera’s appeal. Id. at
   689; see Yang v. Holder, 664 F.3d 580, 584 (5th Cir. 2011). The petition for
   review is DENIED.




                                         2